OPINION ON PETITION FOR REHEARING
This Court filed its opinion in this case on June 14, 1985. The appellant filed its petition for rehearing twelve days later on June 26, 1985. Tenn.R.App.P. 39(b) provides:
A petition for rehearing must be filed with the clerk of the appellate court within 10 days after the entry of judgment unless on motion the time is shortened or *594enlarged by the court or the judge thereof.
There appearing to be no extreme and unavoidable circumstances justifying this delay, we must conclude that the petition was not timely filed and that it should not be considered on its merits.
Were we, however, to consider the petition on its merits, we would deny it because it does not alter our original decision that the evidence does not preponderate against the findings of the trial court.
For the reasons stated herein, the petition for rehearing is respectfully denied.